PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EVERETT ALVAREZ, JR.; TAMMY
ALVAREZ; MARC ALVAREZ,
Plaintiffs-Appellants,

v.

MONTGOMERY COUNTY; DOUGLAS M.
DUNCAN, in his individual and
official capacity; CAROL A.
MEHRLING, Chief of Police,
Montgomery County, in her
                                                                  No. 97-1648
individual and official capacity;
JOHN P. ROMACK, PO III, in his
individual and official capacity;
ROBIN L. XANDER, PO II, in her
individual and official capacity;
LINDA S. NEUDORFER, PO I, in her
individual and official capacity;
DEANNA CHITTICK, Intern, in her
individual and official capacity,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Peter J. Messitte, District Judge.
(CA-95-3627-PJM)

Argued: May 7, 1998

Decided: June 22, 1998

Before WILKINSON, Chief Judge, WILLIAMS, Circuit Judge, and
FRIEDMAN, United States District Judge for the Eastern District
of Virginia, sitting by designation.

_________________________________________________________________
Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Williams and Judge Friedman joined.

_________________________________________________________________

COUNSEL

ARGUED: Patrick Joseph Smith, PATRICK J. SMITH & ASSO-
CIATES, Rockville, Maryland, for Appellants. Karen Federman
Henry, Principal Counsel for Appeals, Rockville, Maryland, for
Appellees. ON BRIEF: Bernadette Sweeney, PATRICK J. SMITH
& ASSOCIATES, Rockville, Maryland, for Appellants. Charles W.
Thompson, Jr., County Attorney, Linda B. Thall, Chief Counsel,
Division of Special Projects, Rockville, Maryland, for Appellees.

_________________________________________________________________

OPINION

WILKINSON, Chief Judge:

This appeal involves constitutional and state law claims by Everett,
Tammy, and Marc Alvarez against several police officers employed
by Montgomery County, Maryland. The Alvarezes argue principally
that the officers' warrantless entry into the backyard of their home
violated the Fourth Amendment. We disagree. The Fourth Amend-
ment does not prohibit police, attempting to speak with a homeowner,
from entering the backyard when circumstances indicate they might
find him there; thus we conclude the district court properly granted
summary judgment on the constitutional claim. We also hold that the
district court properly granted summary judgment on plaintiffs' state
claims.

I.

On June 24, 1995, Everett and Tammy Alvarez held a party at their
home to celebrate the twenty-first birthday of their son, Marc. Marc
invited approximately seventy to seventy-five people to the party. The
family provided food and refreshments, including several kegs of
beer. During the party, the kegs were left unattended on the back

                    2
patio. Guests congregated on the back patio and in an adjacent recre-
ation room.

During the evening, the Montgomery County police received a
complaint of an underage drinking party in the neighborhood. The
911 call was announced over the police radio. Responding to the call,
Officer John P. Romack, a member of the Department's Alcohol
Enforcement Unit, met several other officers and drove toward the
area. As he proceeded down Sunrise Drive, Officer Romack noticed
multiple alcohol containers in front of the Alvarezes' home and sev-
eral cars parked there in an "odd" fashion.

Suspecting that they had located the underage drinking party, the
officers exited their cruisers. While the other officers waited by the
driveway, Officer Romack approached the front door intending to
notify the Alvarezes of the complaint and to request that no one drive
away from the party while intoxicated. When Officer Romack
reached the front stoop, another officer noticed a sign indicating the
party was around back and informed Officer Romack about it. The
sign, affixed to a lamppost in the front driveway, read "Party In
Back"; an arrow on the sign pointed toward the backyard. As it had
rained earlier in the day, Everett Alvarez had posted the sign so guests
would go around back rather than track mud through the house. With-
out knocking, Officer Romack walked away from the front door, read
the sign, then entered the backyard with the other officers.

Once in the backyard, the officers saw several guests, and Officer
Romack asked to speak with the party's host or the homeowner.
While waiting, he observed Ashley Manning, who appeared to be
underage, drinking what he believed to be beer from a cup. Officer
Romack asked Ashley her age; she responded that she was twenty-
one years old. Officer Romack then asked to see her identification;
Ashley produced a driver's license which Officer Romack immedi-
ately suspected to be fictitious.

At this point, Marc Alvarez confronted Officer Romack, identify-
ing himself as the party's host and demanding to know why the offi-
cers were at the house. Officer Romack explained that they were
responding to a complaint of underage drinking and that Ashley had
just given him a false identification. Marc swore at Officer Romack,

                    3
so the officers returned to the front of the home with Ashley to verify
whether her license was fictitious.

In front of the Alvarezes' home, Ashley admitted that she was only
nineteen years old and that Marc, knowing her age, had invited her
to the party. Everett Alvarez then came to the front of the house, and
Officer Romack told him that he wished to speak to his son. Everett
went inside and explained to Marc that the officers wanted to talk to
him. Finding the situation "ridiculous," Marc initially was reluctant to
go, but his father soon persuaded him to return outside. Once outside,
Marc admitted that he knew Ashley. Officer Romack then issued
Marc a citation for furnishing an alcoholic beverage to a person under
twenty-one years of age. See Md. Ann. Code art. 27, § 401A. At a
trial on the citation, a judge granted Marc's motion for judgment of
acquittal and entered a verdict of not guilty.

Marc and his parents subsequently sued Montgomery County,
county officials, and several police officers, alleging constitutional
violations under 42 U.S.C. § 1983 and raising pendent state claims.
The district court dismissed the claims. On appeal, the Alvarezes
argue only that the officers' warrantless entry into their backyard vio-
lated the Fourth Amendment; Marc Alvarez also presses several
Maryland tort claims.

II.

We first address the Alvarezes' constitutional claim. They maintain
that the officers' warrantless entry into their backyard constituted an
unreasonable search. The district court found that the officers did not
violate the Fourth Amendment and, alternatively, that they were enti-
tled to qualified immunity.

A.

Not every police encounter with a person or approach to a building
implicates the Fourth Amendment. For example, police may question
a person without committing a seizure where "a reasonable person
would feel free to decline the officers' requests or otherwise terminate
the encounter." Florida v. Bostick, 501 U.S. 429, 436 (1991); see also

                     4
United States v. Wilson, 895 F.2d 168, 170-71 (4th Cir. 1990) (per
curiam). Similarly, police may approach a building, including the
front entranceway to a residential dwelling, without committing a
search where a person lacks a reasonable expectation of privacy in the
area. E.g., United States v. Taylor, 90 F.3d 903, 908-09 (4th Cir.
1996); United States v. Jackson, 585 F.2d 653, 660 (4th Cir. 1978);
see generally 1 Wayne R. LaFave, Search and Seizure § 2.3(c), at
483-84 & nn.78-85 (3d ed. 1996) (collecting cases).

The Alvarezes concede that some warrantless police approaches to
residential dwellings do not violate the Fourth Amendment. Nonethe-
less, they propose a rule requiring police under all circumstances to
knock at the front door before attempting to contact the occupant else-
where on the premises. They maintain that the officers' failure in this
case to knock at the front door before entering the backyard consti-
tuted an unreasonable search.

We decline to adopt the inflexible approach urged by the Alva-
rezes. The textual "touchstone of the Fourth Amendment is reason-
ableness." Florida v. Jimeno, 500 U.S. 248, 250 (1991) (citing Katz
v. United States, 389 U.S. 347, 360 (1967)). When applying this basic
principle, the Supreme Court has "consistently eschewed bright-line
rules, instead emphasizing the fact-specific nature of the reasonable-
ness inquiry." Ohio v. Robinette, 117 S. Ct. 417, 421 (1996).

In line with this reasonableness approach, this circuit has permitted
law enforcement officers to enter a person's backyard without a war-
rant when they have a legitimate law enforcement purpose for doing
so. In United States v. Bradshaw, for example, we held that federal
agents were "clearly entitled" to go onto a defendant's premises in
order to talk to him. 490 F.2d 1097, 1100 (4th Cir. 1974). We also
observed that one of the agents had not "exceeded the scope of his
legitimate purpose for being there by walking around to the back door
when he was unable to get an answer at the front door." Id. Though
the agent later violated the Fourth Amendment by straying from this
legitimate law enforcement purpose, Bradshaw expressly approved
his warrantless entry into the backyard in an effort to contact the
defendant.

Other circuits likewise have found that the Fourth Amendment
does not invariably forbid an officer's warrantless entry into the area

                     5
surrounding a residential dwelling even when the officer has not first
knocked at the front door. For example, in United States v. Daoust,
the First Circuit held that police officers, who found the front door of
the defendant's house inaccessible, did not violate the Fourth Amend-
ment when they went around to the back. 916 F.2d 757, 758 (1st Cir.
1990). The court there reasoned that "[a] policeman may lawfully go
to a person's home to interview him" and if the front door is inacces-
sible "there is nothing unlawful or unreasonable about going to the
back of the house to look for another door, all as part of a legitimate
attempt to interview a person." Id. (citations omitted). Daoust thus
supports the view that officers who seek to talk to the occupant of a
home do not necessarily violate the Fourth Amendment by entering
the backyard of a dwelling although they have failed to knock at the
front door. Several circuits similarly have held that an officer's war-
rantless entry of areas other than a residence's front entranceway does
not always violate the Fourth Amendment. E.g. , United States v.
Garcia, 997 F.2d 1273, 1279-80 (9th Cir. 1993) (entering back porch
of apartment); United States v. Anderson, 552 F.2d 1296, 1299-1300
(8th Cir. 1977) (entering back porch of home).

B.

Applying these principles, we conclude that the officers did not
violate the Fourth Amendment. Their initial entry into the backyard
was not unreasonable. And the officers' conduct after they entered the
backyard did not exceed their legitimate purpose for being there.

The officers' entry into the backyard satisfied the Fourth Amend-
ment's reasonableness requirement. They were responding to a 911
call about an underage drinking party and, based on the alcohol con-
tainers and the awkwardly parked cars, believed they had found the
party. They entered the Alvarezes' property simply to notify the
homeowner or the party's host about the complaint and to ask that no
one drive while intoxicated. Thus, like the agents in Bradshaw, the
officers in this case had a "legitimate reason" for entering the Alva-
rezes' property "unconnected with a search of such premises . . . ."
490 F.2d at 1100. In furtherance of this purpose, they obviously could
approach the front door in an attempt to contact the Alvarezes. See,
e.g., Taylor, 90 F.3d at 909. And in light of the sign reading "Party
In Back" with an arrow pointing toward the backyard, it surely was

                    6
reasonable for the officers to proceed there directly as part of their
effort to speak with the party's host. See Daoust, 916 F.2d at 758;
Anderson, 552 F.2d at 1300; cf. Bradshaw, 490 F.2d at 1100.

Nor did the officers' conduct after they had entered the backyard
violate the Fourth Amendment. The intrusion was minimal. Officer
Romack's request to speak with the homeowner or the party's host
simply was part of the officers' legitimate purpose for entering the
Alvarezes' property. The officers never came into physical contact
with anyone while in the backyard. And Officer Romack clearly
could ask Ashley Manning for her identification and investigate fur-
ther once she had produced one which he knew to be fictitious. See
INS v. Delgado, 466 U.S. 210, 216 (1984); United States v. Analla,
975 F.2d 119, 124 (4th Cir. 1992); see also Md. Ann. Code art. 27
§ 400B (prohibiting individuals under twenty-one years old from pos-
sessing documentation falsely identifying their age).

Though we conclude the officers' conduct comported with the
Fourth Amendment, we reiterate that the area within the curtilage of
the home "typically is `afforded the most stringent Fourth Amend-
ment protection.'" Taylor, 90 F.3d at 908 (quoting United States v.
Martinez-Fuerte, 428 U.S. 543, 561 (1976)). It was not unreasonable,
however, for officers responding to a 911 call to enter the backyard
when circumstances indicated they might find the homeowner there.
Thus, the officers did not violate the Fourth Amendment, and the dis-
trict court properly granted summary judgment on the Alvarezes' con-
stitutional claim.*

III.

We turn next to Marc Alvarez's tort claims under Maryland law.
These include trespass, false imprisonment, and malicious prosecu-
tion. The district court granted the officers summary judgment on
these claims.

Marc argues that the officers' unauthorized entry into the backyard
constituted a trespass under Maryland law. We disagree. "It is not a
_________________________________________________________________
*Because we conclude that the officers did not violate the Fourth
Amendment, we need not address their claim of qualified immunity.

                     7
trespass for an officer of the law to go upon another's premises in the
line of his duty . . . ." Heinze v. Murphy , 24 A.2d 917, 922 (Md.
1942); see also Gardner v. State, 251 A.2d 901, 906-07 (Md. Ct.
Spec. App. 1969). Here the officers clearly acted in the line of duty.
They entered the Alvarezes' property in response to a 911 call about
an underage drinking party. At no time did they deviate from this
legitimate law enforcement purpose. Because the officers' conduct
falls squarely within this recognized defense under Maryland law,
Marc's trespass claim must fail.

Marc next maintains that he was falsely imprisoned when Officer
Romack requested to speak with him in front of his parents' home and
then cited him for furnishing an alcoholic beverage to Ashley Man-
ning. We are unpersuaded. "[T]he necessary elements of a case for
false imprisonment are a deprivation of the liberty of another without
his consent and without legal justification." Montgomery Ward v.
Wilson, 664 A.2d 916, 926 (Md. 1995) (quoting Great Atl. & Pac.
Tea Co. v. Paul, 261 A.2d 731, 738 (Md. 1970)) (citations omitted).
In this case, the evidence does not show that Marc was ever deprived
of his liberty. It is undisputed that no officer ever touched Marc.
Indeed, Marc admitted this fact in his deposition:

          Q. Did you ever touch or come into physical contact with
          any of the defendants?

          A. No.

Furthermore, the encounter between the officers and Marc was con-
sensual. Marc went outside at the request of his father, not in response
to an officer's show of authority. As Everett Alvarez explained,
"[Marc is] respectful, he does basically what I tell him." Marc's
response to his father's request does not render his decision to go out-
side nonconsensual. Moreover, Officer Romack clearly had legal jus-
tification to request to speak with Marc, the party's host, for he had
observed a nineteen year-old consuming a beverage at Marc's party.
See Ashton v. Brown, 660 A.2d 447, 472 (Md. 1995). Because Marc
has failed to create a triable issue with respect to the essential ele-
ments of his false imprisonment claim, that too must fail.

Finally, Marc contends that issuing the citation constituted a mali-
cious prosecution. We disagree. "One of the elements of malicious

                    8
prosecution which a plaintiff has the burden of proving is the absence
of probable cause for the underlying criminal proceeding." Palmer
Ford, Inc. v. Wood, 471 A.2d 297, 301-02 (Md. 1984) (citing Exxon
Corp. v. Kelly, 381 A.2d 1146, 1149 (Md. 1978)); see also
Montgomery Ward, 664 A.2d at 922. Probable cause does not require
evidence sufficient to convict a person but only"a reasonable ground
of suspicion supported by circumstances sufficiently strong in them-
selves to warrant a cautious man in believing that the accused is
guilty." Palmer Ford, 471 A.2d at 302 (citations omitted); see also
Kimbrough v. Giant Food Inc., 339 A.2d 688, 693 (Md. Ct. Spec.
App. 1975). Marc's evidence fails to show that Officer Romack
lacked probable cause to issue the citation. Under the circumstances,
Officer Romack had a reasonable ground to suspect that Marc, know-
ing Ashley to be only nineteen, had furnished her an alcoholic bever-
age in violation of Maryland law. See Md. Ann. Code art. 27, § 401A.

Furthermore, to survive summary judgment on the malicious prose-
cution claim, Marc also must create a triable issue over whether the
officers acted with malice in initiating the criminal proceedings.
Montgomery Ward, 664 A.2d at 922; Exxon Corp., 381 A.2d at 1149.
"[T]he `malice' required for malicious prosecution consists of a
wrongful or improper motive in initiating legal proceedings against
the plaintiff." Montgomery Ward, 664 A.2d at 924. Marc has
advanced no evidence that the officers were acting out of a wrongful
or improper motive. The record in this case simply shows that the
officers were fulfilling their law enforcement duties in citing Marc.
Because Officer Romack had probable cause to issue the citation and
no evidence suggests the officers acted maliciously, the district court
properly granted summary judgment on Marc's malicious prosecution
claim.

IV.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                    9